DETAILED ACTION
This correspondence is in response to the communications received November 28, 2022.  Claims 1-3 and 5-20 are pending.  Claim 4 has been withdrawn, see details below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species I, which is a grouping in which the RFIC package is cooled at least in part with a thermoelectric cooler (TEC) device, in the reply filed on November 28, 2022 is acknowledged.  The embodiments presented which include element “122”, which characteristically includes electrical connections for operation, are the embodiments upon which examination will be conducted. 


Relevant Prior Art
Hyun et al. (US 2015/0062824) discloses in Fig. 25, shown below, where the lower power element (130) is the only device with the cooler (49).

    PNG
    media_image1.png
    560
    762
    media_image1.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image2.png
    476
    796
    media_image2.png
    Greyscale


Regarding claim 1, the Applicant discloses in Fig. 8, a radio frequency (RF) integrated circuit (IC) package (¶ 0041, 100), comprising:

a package substrate (102);

a first component (106, ¶ 0056), wherein the first component is coupled to the package substrate, and the first component includes one or more resonators (“TS components 106 are disclosed herein, including resonator components …”, ¶ 0056);

a second component (104), wherein the second component is coupled to the package substrate, and the second component includes one or more power amplifiers (104 otherwise known as the “HG component” is disclosed to be “… includes PAs and/or switches …”, where PA is a power amplifier, ¶ 0025);

a heat spreader (114); and

a cooling device (122, ¶ 0041, “the cooling device may be an active device (e.g., a TEC), and power may be supplied to the cooling device 122 via wirebonds 128 …”), wherein the cooling device is closer to the first component than to the second component (122 closer to 106 than 104).

Regarding claim 10, the Applicant discloses in Fig. 8, an integrated circuit (IC) package (¶ 0041, 100), comprising:

a package substrate (102); 

a first component coupled to the package substrate (104 coupled to 102); 

a second component (106) coupled to the package substrate (shown), 

wherein, during operation, the second component is a higher power component than the first component (¶ 0025, 0056); 

a heat spreader (114); and 

a cooling device (122), 

wherein the cooling device is closer to the first component than to the second component (122 closer to 106 than 104).


    PNG
    media_image3.png
    466
    826
    media_image3.png
    Greyscale

Regarding claim 15, the Applicant discloses in Figs. 8 (or 12, for the thermoelectric cooler being inside package substrate 102), a radio frequency (RF) integrated circuit (IC) package (¶ 0041, 100), comprising:

a package substrate (102);

a first component (106), wherein the first component is coupled to the package substrate, and the first component includes one or more resonators (¶ 0056);

a second component (104), wherein the second component is coupled to the package substrate (104 couples to 102 by way of electrical connections shown), and the second component includes one or more power amplifiers (104 otherwise known as the “HG component” is disclosed to be “… includes PAs and/or switches …”, where PA is a power amplifier, ¶ 0025);

a mold compound (112) in contact with the first component or the second component (112 envelops both 106 and 104); and

a thermoelectric cooler (122), wherein the thermoelectric cooler is in contact with the mold compound or is in the package substrate (122 is in contact with 112 in Fig. 8, or 122 “is in” 102 in Fig. 12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10, 14, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2015/0062824) in view of Penunuri et al. (US 9,978,732).

    PNG
    media_image4.png
    529
    860
    media_image4.png
    Greyscale

Regarding claim 1, the prior art of Hyun discloses in Fig. 1, an integrated circuit (IC) package (package shown in Fig. 1, the term “IC” used throughout the specification to refer to the elements of the package and their temperature concerns, see ¶ 0091, 0096 which refer to temperature compensation modes of operation for the packages disclosed), comprising:

a package substrate (“mother board 300”, ¶ 0045);

a first component (“second semiconductor chip 12”, ¶ 0047), wherein the first component is coupled to the package substrate (12 connects to 300),

a second component (“first semiconductor chip 11”, ¶ 0044), wherein the second component is coupled to the package substrate (11 couples to 300),

a heat spreader (“heat spreader 70”, ¶ 0038); and

a cooling device (53, “second thermoelectric module 53”, ¶ 0038, and from the abstract, “the heat spreader heated by the first thermoelectric module is cooled due to activation of the second thermoelectric module”), wherein the cooling device is closer to the first component than to the second component (53 is closer to 12 that it is to 11).

Hyun does not disclose,
“a radio frequency (RF) integrated circuit (IC) package”,
“the first component includes one or more resonators;
the second component includes one or more power amplifiers”.

    PNG
    media_image5.png
    401
    593
    media_image5.png
    Greyscale

Penunuri discloses in Figs. 1 and 2A (shown above), 
a radio frequency (RF) integrated circuit (IC) package (IC aspect disclosed by Hyun above, then, for RF aspect, see abstract, “an apparatus includes a packaging substrate and a die on the packaging substrate. The die includes an integrated passive device and a contact providing an electrical connection to the integrated passive device. A conductive trace of the packaging substrate is in an electrical path between the contact of the die and a ground potential. Such an integrated passive device and conductive trace can be included in a matching network configured to receive an amplified radio frequency signal from a power amplifier…”),
a first component (IPD, 24, col. 6, lines 60-67), wherein the first component is coupled to the package substrate (24 couples to “substrate 26”), and the first component includes one or more resonators (The IPD then is shown to provide a function which includes resonator function to aid in the signal , see col. 5, lines 15-43, “The impedance of the IPD capacitor together with the impedance of the conductive trace can implement various functions in a matching network, such as harmonic frequency rejection, filtering, impedance rotation, the like, or any combination thereof. The matching network can be electrically connected to an output of a power amplifier.”);
a second component (22, col. 6, lines 60-67), wherein the second component is coupled to the package substrate (22 coupled to 26), and the second component includes one or more power amplifiers (“power amplifier die 22”, col. 6, lines 60-67).

Thus, by modifying the two chip package of Hyun by specifying the devices as disclosed by the Penunuri device specifics (amp chip and resonating function chip) of the two chip package as shown in Fig. 2A, “multi-chip module 20 includes a power amplifier die 22, and IPD die 24 … a laminate substrate 26 …” (col. 6, line 66 to col. 7, line 1), one may be able to form a module whose aim is to provide the necessary components to achieve a mobile device communication arrangement (col. 1, lines 28-41).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the limitations of,
“a radio frequency (RF) integrated circuit (IC) package”,
“the first component includes one or more resonators;
the second component includes one or more power amplifiers”,
 as disclosed by Penunuri in the system of Hyun, for the purpose of selecting devices that can offer the ability to communicate in an RF communications environment which includes important functionality such as impedance matching, harmonic frequency suppression, filtering, etc. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 2, Hyun et al. disclose the RF IC package of claim 1, wherein the cooling device is in contact with the first component (Hyun shows in Fig. 1, where 53 is in thermal communication with 12).

Regarding claim 3, Hyun et al. disclose the RF IC package of claim 2, wherein the cooling device includes a thermoelectric cooler (Hyun shows in Fig. 1, where 53 is the thermoelectric cooler, “second thermoelectric module 53”, ¶ 0038).

Regarding claim 5, Hyun et al. disclose the RF IC package of claim 1, wherein the cooling device is electrically coupled to the package substrate (Hyun shows in Fig. 1, where 53 is electrically connected by wires 37 to 300).

Regarding claim 6, Hyun et al. disclose the RF IC package of claim 5, wherein the cooling device includes a thermoelectric cooler (Hyun shows in Fig. 1, where 53 is the thermoelectric cooler, “second thermoelectric module 53”, ¶ 0038).

Regarding claim 10, the prior art of Hyun discloses in Fig. 1, an integrated circuit (IC) package (package shown in Fig. 1, the term “IC” used throughout the specification to refer to the elements of the package and their temperature concerns, see ¶ 0091, 0096 which refer to temperature compensation modes of operation for the packages disclosed), comprising:

a package substrate (300, ¶ 0045); 

a first component (12, ¶ 0047) coupled to the package substrate (12 couples to 300); 

a second component (11, ¶ 0044) coupled to the package substrate (11 couples to 300), 

a heat spreader (70, ¶ 0040); and 

a cooling device (53, “second thermoelectric module 53”, ¶ 0038, and from the abstract, “the heat spreader heated by the first thermoelectric module is cooled due to activation of the second thermoelectric module”), wherein the cooling device is closer to the first component than to the second component (53 is in thermal communication and in contact with 12).

Hyun does not specify,
“wherein, during operation, the second component is a higher power component than the first component”. 

    PNG
    media_image6.png
    194
    579
    media_image6.png
    Greyscale

Penunuri discloses in Fig. 2A, provided above, 
wherein, during operation, the second component (“power amplifier die 22”, col. 6, lines 60-67) is a higher power component than the first component ("IPD die 24”, col. 7, lines 25-30, and further, it is disclosed that the IPD then is shown to provide a function which includes resonator function to aid in the signal , see col. 5, lines 15-43, “The impedance of the IPD capacitor together with the impedance of the conductive trace can implement various functions in a matching network, such as harmonic frequency rejection, filtering, impedance rotation, the like, or any combination thereof. The matching network can be electrically connected to an output of a power amplifier.”).  By the very definition of an amplifier as compared to a passive device, the first component is a “higher power component” in that the main purpose of an amplifier is to receive a signal and then increase the amplitude of that signal by use of a separate supply of energy / power, thus the power amplifier’s purpose is to increase a signal strength by increasing that signal strength with circuitry that uses additional power to do the signal increase function.  In contrast, the passive device, performs functions upon signals “passively”, in that the passive devices perform functions that do not amplify the signal, but perform functions upon the signals as they pass through the IPD / passive devices, as stated above.

Thus, by modifying the two chip package of Hyun by specifying the devices as disclosed by the Penunuri device specifics (amp chip and resonating function chip) of the two chip package as shown in Fig. 2A, “multi-chip module 20 includes a power amplifier die 22, and IPD die 24 … a laminate substrate 26 …” (col. 6, line 66 to col. 7, line 1), one may be able to form a module whose aim is to provide the necessary components to achieve a mobile device communication arrangement (col. 1, lines 28-41).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the limitations of,
“wherein, during operation, the second component is a higher power component than the first component”,
 as disclosed by Penunuri in the system of Hyun, for the purpose of selecting devices that can offer the ability to communicate in an RF communications environment which includes important functionality such as impedance matching, harmonic frequency suppression, filtering, etc. G. TSM: Teaching, Suggestion, Motivation Test.


Regarding claim 14, Hyun et al. disclose the IC package of claim 11, and Hyun discloses in Fig. 1, wherein the first component (12) is coupled to the package substrate (300) by electrical interconnects proximate to a perimeter of the first component (several electrical connections shown to bring 12 into electrical communication with 300, which include 30, 25, 19, 10, 15, 20, where 20 are proximate to the perimeter of 12).

Regarding claim 15, the prior art of Hyun discloses in Fig. 1, an integrated circuit (IC) package (package shown in Fig. 1, the term “IC” used throughout the specification to refer to the elements of the package and their temperature concerns, see ¶ 0091, 0096 which refer to temperature compensation modes of operation for the packages disclosed), comprising:

a package substrate (“mother board 300”, ¶ 0045);

a first component (“second semiconductor chip 12”, ¶ 0047), wherein the first component is coupled to the package substrate (12 connects to 300),

a second component (“first semiconductor chip 11”, ¶ 0044), wherein the second component is coupled to the package substrate (11 couples to 300),

a mold compound in contact with the first component or the second component (“first component” which is 12, is in contact with 210, where 210 is a “molding compound”, ¶ 0044); and

a thermoelectric cooler (53, “second thermoelectric module 53”, ¶ 0038, and from the abstract, “the heat spreader heated by the first thermoelectric module is cooled due to activation of the second thermoelectric module”), 

wherein the thermoelectric cooler (53) is in contact with the mold compound (53 in contact with 210) or is in the package substrate (this feature is optional to the former option in this limitation, which has been addressed).

Hyun does not disclose,
“a radio frequency (RF) integrated circuit (IC) package”,
“the first component includes one or more resonators;
the second component includes one or more power amplifiers”.

    PNG
    media_image5.png
    401
    593
    media_image5.png
    Greyscale

Penunuri discloses in Figs. 1 and 2A (shown above), 
a radio frequency (RF) integrated circuit (IC) package (IC aspect disclosed by Hyun above, then, for RF aspect, see abstract, “an apparatus includes a packaging substrate and a die on the packaging substrate. The die includes an integrated passive device and a contact providing an electrical connection to the integrated passive device. A conductive trace of the packaging substrate is in an electrical path between the contact of the die and a ground potential. Such an integrated passive device and conductive trace can be included in a matching network configured to receive an amplified radio frequency signal from a power amplifier…”),
a first component (IPD, 24, col. 6, lines 60-67), wherein the first component is coupled to the package substrate (24 couples to “substrate 26”), and the first component includes one or more resonators (The IPD then is shown to provide a function which includes resonator function to aid in the signal , see col. 5, lines 15-43, “The impedance of the IPD capacitor together with the impedance of the conductive trace can implement various functions in a matching network, such as harmonic frequency rejection, filtering, impedance rotation, the like, or any combination thereof. The matching network can be electrically connected to an output of a power amplifier.”);
a second component (22, col. 6, lines 60-67), wherein the second component is coupled to the package substrate (22 coupled to 26), and the second component includes one or more power amplifiers (“power amplifier die 22”, col. 6, lines 60-67).

Thus, by modifying the two chip package of Hyun by specifying the devices as disclosed by the Penunuri device specifics (amp chip and resonating function chip) of the two chip package as shown in Fig. 2A, “multi-chip module 20 includes a power amplifier die 22, and IPD die 24 … a laminate substrate 26 …” (col. 6, line 66 to col. 7, line 1), one may be able to form a module whose aim is to provide the necessary components to achieve a mobile device communication arrangement (col. 1, lines 28-41).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the limitations of,
“a radio frequency (RF) integrated circuit (IC) package”,
“the first component includes one or more resonators;
the second component includes one or more power amplifiers”,
 as disclosed by Penunuri in the system of Hyun, for the purpose of selecting devices that can offer the ability to communicate in an RF communications environment which includes important functionality such as impedance matching, harmonic frequency suppression, filtering, etc. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 16, Hyun et al. disclose the RF IC package of claim 15, wherein the thermoelectric cooler is in contact with the first component (Hyun shows in Fig. 1, where TEC 53 is in indirect contact with 12, where the sole purpose of cooler 53 is to cool 12).

Regarding claim 19, Hyun et al. disclose the RF IC package of claim 15, wherein the second component and the first component are coupled to a same face of the package substrate (Hyun shows in Fig. 1, where 12 and 11 are both coupled to the top surface of 300).

Regarding claim 20, Hyun et al. disclose the RF IC package of claim 15, wherein the second component further includes switches (Hyun discloses in ¶ 0049 that chip 11 is a logic chip which contains transistors, which are switches).





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2015/0062824) in view of Penunuri et al. (US 9,978,732) in view of Beauchemin et al. (US 10,504,816).

Regarding claim 7, Hyun et al. disclose the RF IC package of claim 5, however Hyun does not disclose,
“wherein the cooling device is electrically coupled to the package substrate by wirebonds”. 

    PNG
    media_image7.png
    603
    771
    media_image7.png
    Greyscale

Beauchemin discloses this in Fig. 5, where wirebonds 150 connect the thermoelectric coolers TEC 540 to the package substrate 120.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the limitations of,
“wherein the cooling device is electrically coupled to the package substrate by wirebonds”,
 as disclosed by Beauchemin in the system of Hyun, for the purpose of providing electrical pathways to allow the thermoelectric cooler to keep the target device in the required temperature window for optimal operation conditions. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2015/0062824) in view of Penunuri et al. (US 9,978,732) in view of Yu et al. (US 9,837,595).

Regarding claim 8, Hyun et al. disclose the RF IC package of claim 5, however Hyun does not disclose,
“wherein the cooling device is electrically coupled to the package substrate by through-mold vias”. 

    PNG
    media_image8.png
    466
    792
    media_image8.png
    Greyscale

Yu discloses in Fig. 2, wherein the cooling device (“thermoelectric device chip 504”, col. 4, lines 8-10) is electrically coupled to the package substrate (230) by through-mold vias (vias 520 pass through “molding compound 522” to reach substrate 230).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the limitations of,
“wherein the cooling device is electrically coupled to the package substrate by through-mold vias”,
 as disclosed by Beauchemin in the system of Hyun, for the purpose of providing electrical pathways to allow the thermoelectric cooler to keep the target device in the required temperature window for optimal operation conditions. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2015/0062824) in view of Penunuri et al. (US 9,978,732) in view of Mittal et al. (US 9,746,889).

Regarding claim 9, Hyun et al. disclose the RF IC package of claim 5, however Hyun does not disclose,
“wherein the cooling device is electrically coupled to the package substrate by electrical pathways in the first component”.

    PNG
    media_image9.png
    456
    755
    media_image9.png
    Greyscale

Mittal discloses in Fig. 13, wherein the cooling device (210) is electrically coupled to the package substrate (220) by electrical pathways in the first component (a via can be seen in the right most side of 222, which connects 210 to 220 in a pathway that runs through 222, col. 11, lines 48-57).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the limitations of,
“wherein the cooling device is electrically coupled to the package substrate by electrical pathways in the first component”,
 as disclosed by Mittal in the system of Hyun, for the purpose of providing electrical pathways to allow the thermoelectric cooler to keep the target device in the required temperature window for optimal operation conditions and maintain a diminutive footprint by densely packing the package elements. G. TSM: Teaching, Suggestion, Motivation Test.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2015/0062824) in view of Penunuri et al. (US 9,978,732) in view of Kim et al. (US 9,671,141).

Regarding claim 11, Hyun et al. disclose the IC package of claim 10, however Hyun does not disclose,
“wherein the cooling device is embedded in the package substrate”.

    PNG
    media_image10.png
    567
    581
    media_image10.png
    Greyscale

Fig. 7D of Kim discloses wherein the cooling device (10b) is embedded in a package substrate (TEC 10b in “package substrate 20”, col. 21, lines 39-59).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the limitations of,
“wherein the cooling device is embedded in the package substrate”,
 as disclosed by Kim in the system of Hyun, for the purpose of providing electrical pathways to allow the thermoelectric cooler to keep the target device in the required temperature window for optimal operation conditions and maintain a diminutive footprint by densely packing the package elements. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 12, Hyun et al. disclose the IC package of claim 11, and Kim discloses in Fig. 7D, further comprising: one or more stacks of thermal vias in the package substrate between a surface of the package substrate and the cooling device (in Kim, Fig. 7D, the cooling device is the “p” and “n” materials and the electrodes below within 20 are capable of passing thermal heat and are vias through the substrate).

Regarding claim 13, Hyun et al. disclose the IC package of claim 11, however Hyun does not disclose,
“wherein the cooling device is in a shadow of the first component”.  As best understood by the Examiner, “is in a shadow” is taken to mean that the cooling device is under the first component.  Therefore Kim shows in Fig. 7D where the cooling device (10b) is in a shadow of the first component (10b is under chip shown on 20).


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2015/0062824) in view of Penunuri et al. (US 9,978,732) in view of Kalberer (US 2009/0016391).

Regarding claims 17 and 18, Hyun et al. disclose the RF IC package of claim 16, however Hyun does not disclose,
“(for claim 17) wherein the thermoelectric cooler has a height that is less than 500 microns,
(for claim 18) wherein the thermoelectric cooler has a height that is less than 100 microns”.

Kalberer discloses in paragraph 0028 wherein the thermoelectric cooler has a thickness from “approximately 500 microns or less” to “less than 200 microns”.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the limitations of,
“(for claim 17) wherein the thermoelectric cooler has a height that is less than 500 microns,
(for claim 18) wherein the thermoelectric cooler has a height that is less than 100 microns”,
 as disclosed by Kalberer in the system of Hyun, for the purpose of providing electrical pathways to allow the thermoelectric cooler to keep the target device in the required temperature window for optimal operation conditions and maintain a diminutive footprint by densely packing the package elements. G. TSM: Teaching, Suggestion, Motivation Test.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Double Patenting
As of the time of this office action has been mailed,
1.) Eid et al. (US 2021/0043544) (Application number: 16/533,152) this application is post restriction, pre-examination.  Claims are as is in the publication.  The Applicant has elected to prosecute embodiment captured in claims 1-9, the remainder of the claims are withdrawn.  The closest claim of the instant application is claim 10 and it’s dependent claims as compared to claims 1-9 of the ‘152 Application, but because several missing limitations, a provisional non-statutory double patenting cannot be made at this time.
2.) Eid et al. (US 2021/0043573) (Application number: 16/533,215) this application is post mailing of restriction, pre-restriction response and pre-examination.  Claims are as is in the publication.  The content of the disclosure may read on the instant application claims, but the claims of this application do not cover the content elected in the instant application.  A review revealed that this application’s claims currently lack the instant application’s “cooling device” of the instant application’s claims 1, 10 and 15.
3.) Eid et al. (US 2021/0041182) (Application number: 16/533,235) this application is post mailing of restriction, pre-restriction response and pre-examination.  Claims are as is in the publication.  The content of the disclosure may read on the instant application claims, but the claims of this application do not cover the content elected in the instant application.   A review revealed that this application’s claims currently lack the instant application’s “cooling device” of the instant application’s claims 1, 10 and 15.
4.) Eid et al. (US 2021/0043541) (Application number: 16/532,956) this application is post first action of non-final rejection (it is noted that no restriction took place before the office action) and this application’s claims do not read on the claims of the instant application.  A provisional non-statutory double patenting rejection was considered, but it appears that the claims diverge to the extent where a rejection was not feasible at this time.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893